Case: 15-40119      Document: 00513231652         Page: 1    Date Filed: 10/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-40119                          October 14, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

RAUL RAMIREZ-MARTINEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-267-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Raul Ramirez-Martinez pleaded guilty of conspiracy to transport and
harbor aliens within the United States and to illegal reentry following



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40119     Document: 00513231652      Page: 2   Date Filed: 10/14/2015


                                  No. 15-40119

deportation after a previous conviction of an aggravated felony. The district
court sentenced Ramirez-Martinez to 120 months as to each count, to run
concurrently.

      Ramirez-Martinez claims that the district court failed formally to accept
his guilty plea to the illegal-reentry count and thus wrongly sentenced him for
that offense. He has not, however, shown that any failure formally to adjudi-
cate his guilt as to that count is reversible plain error. See Puckett v. United
States, 556 U.S. 129, 135 (2009).

      Ramirez-Martinez does not now contend that he did not intend to plead
guilty to the count or that his plea was invalid, and the record does not support
such a conclusion; instead the record reflects that he was aware that he was
pleading guilty to the count, knowingly and voluntarily pleaded guilty to the
charge, and meant for the court to accept his guilty plea to that offense. See
United States v. Morales-Sosa, 191 F.3d 586, 587 (5th Cir. 1999). Also, the
record supports that the court implicitly accepted Ramirez-Martinez’s plea to
the illegal-reentry count; the court did not reject the guilty plea; it entered a
judgment of conviction setting forth that Ramirez-Martinez had pleaded guilty
to the count; and it sentenced him as to the count. Thus, Ramirez-Martinez
has not shown that any error in the formal adjudication of the plea affected
substantial rights. See Puckett, 556 U.S. at 135; Morales-Sosa, 191 F.3d at
588; United States v. Sanford, 429 F.3d 104, 107 n.2 (5th Cir. 2005).

      Ramirez-Martinez maintains that the district court erred in assessing a
four-level adjustment under U.S.S.G. § 3B1.1(a) on the ground that he was the
organizer or leader of a criminal activity that involved at least five participants
or was otherwise extensive. He asserts that he did not control any other mem-
ber of the alien-smuggling enterprise and merely implemented plans devised
by others. We review the factual finding that Ramirez-Martinez was a leader


                                        2
    Case: 15-40119     Document: 00513231652      Page: 3    Date Filed: 10/14/2015


                                  No. 15-40119

for clear error and will affirm it unless it is not plausible in light of the record
as a whole. See United States v. Dadi, 235 F.3d 945, 951 (5th Cir. 2000).

      The record supports that Ramirez-Martinez was a leader in a criminal
acitivity that involved at least five persons. See § 3B1.1(a). He admitted that
he and his brother led an alien-smuggling organization in Brownsville, and the
evidence supported that his participation was critical to the success of the
enterprise. The record reflects that Ramirez-Martinez exercised authority and
showed a high degree of participation concerning the aspects of the enterprise
for which he was responsible, including, inter alia, employing and recruiting
others to arrange the transportation and harboring of the aliens in Browns-
ville, tracking their movement, exercising decisionmaking authority to protect
the organization and commanding others to achieve those objectives, and mak-
ing payments for the organization. In effect, he acted as a conduit between his
associates in Mexico and the participants who forwarded the enterprise’s aims
in Brownsville; his conduct amounted to an exercise of authority over others
even if he was carrying out orders from others.

      To the extent that Ramirez-Martinez suggests that the adjustment was
erroneous because he was not the leader or did not control all aspects of the
enterprise, his claim lacks merit. The evidence supported that he was a leader
and controlled at least one participant, Claudia Cerda-Lucio, whom he
recruited and employed to secure and keep stash houses. See United States v.
Cooper, 274 F.3d 230, 247 (5th Cir. 2001); § 3B1.1, comment. (n.2). The enter-
prise also involved at least five participants, i.e., Ramirez and his five
codefendants. See Cooper, 274 F.3d at 247; United States v. Wilder, 15 F.3d
1292, 1299 (5th Cir. 1994). Thus, the district court did not clearly err. See
Dadi, 235 F.3d at 951; § 3B1.1, comment. (n.4)).

      Ramirez-Martinez avers that the district court erred in assessing a two-


                                         3
    Case: 15-40119     Document: 00513231652     Page: 4   Date Filed: 10/14/2015


                                  No. 15-40119

level adjustment pursuant to § 2L1.1(b)(6) on the basis that the offense
involved intentionally or recklessly creating a substantial risk of death or seri-
ous bodily injury to another. The record reflects that the illegal aliens were
kept in inhumane and overcrowded conditions at the stash houses where they
were confined.    At a mobile home where aliens associated with Ramirez-
Martinez first were held, up to 250 were present, there was no running water
or electricity, the aliens slept while standing, and small meals were provided
once daily. Likewise, after the aliens were transferred to a stash house that
Ramirez-Martinez paid others to keep, the aliens, who numbered up to 200,
lived in cramped conditions, slept on the floor, stayed in rooms with at least
30 others, were given small meals once per day, were punished for being noisy
by having food withheld, and fainted from high temperatures. Those condi-
tions merit an adjustment under § 2L1.1(b)(6). See § 2L1.1, comment. (n.5);
United States v. Mateo Garza, 541 F.3d 290, 293-94 (5th Cir. 2008).

      The judgment of conviction and sentence is AFFIRMED.




                                        4